Citation Nr: 0332325	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  95-42 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
meniscal tear, as secondary to a service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to March 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) by order of a United 
States Court of Appeals for Veterans Claims (Court) opinion 
dated September 18, 1998, which, in pertinent part, vacated a 
July 1997 Board decision as to the issues listed on the title 
page and remanded the case for additional development.  The 
issues initially arose from a January 1995 rating decision by 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 1999, the Board 
remanded the case to the RO for additional development.  In 
correspondence dated in April 2000 the veteran, in essence, 
expressed a desire to limit the right knee issue on appeal to 
a secondary service connection basis.

The matter of entitlement to service connection for PTSD is 
addressed in a remand which follows this decision.


FINDING OF FACT

The veteran's right knee meniscal tear is not shown to have 
been caused or aggravated by his service-connected 
lumbosacral strain. 


CONCLUSION OF LAW

Service connection for right knee meniscal tear, as secondary 
to a service-connected lumbosacral strain, is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the veteran was notified of the VCAA and 
how it applied to his right knee claim by correspondence 
dated in January 2002.  The RO also advised him of the 
evidence necessary to substantiate this claim by various 
documents during the course of this appeal.  These documents 
(and particularly the January 2002 VCAA notice) adequately 
notified him of the evidence necessary to substantiate the 
matter on appeal and of the action to be taken by VA.  As the 
veteran has been kept apprised of what he must show to 
prevail in this claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It is also noteworthy 
that while the January 2002 VCAA notice advised the veteran 
to submit evidence (i.e., respond) within 60 days, the notice 
went on further to inform him that evidence submitted within 
a year would be considered.  Furthermore, nearly two years 
have passed since that notice, and evidence has been received 
for the record as recently as in July 2003.  Clearly, the 
veteran and his attorney were aware that they had (at least) 
a year to respond to VCAA notice.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (PVA).  

The veteran's service medical records and all identified and 
authorized post-service medical records have been requested 
or obtained.  In claims for disability compensation the VCAA 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
veteran underwent VA compensation examinations pertinent to 
his claim in October 1999 and November 2001.  The Board finds 
the available medical evidence is sufficient for an appellate 
determination on the issue addressed in this decision, and 
that the "duty to assist" is met with respect to this 
issue.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be considered service connected.  38 C.F.R. § 3.310.  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
disorder, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  (In a secondary service connection case, the nexus to 
be shown is between the disability for which service 
connection is claimed and one which is already service 
connected.)  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In correspondence dated in June 1994 the veteran claimed his 
right knee disorder was a direct result of his service-
connected back disability.  He stated, in essence, that on 
April 2, 1994, he injured his knee (although he reported left 
knee injury, it is presumed he was referring to a right knee 
injury) when he fell off the back of a truck when his leg 
went totally numb due to his back disability.  In support of 
his claim he submitted private medical records dated in April 
1994 noting he sustained a valgus twisting injury to his 
right knee when he slipped climbing down from his truck.  The 
records also show he underwent arthroscopic surgery for a 
bucket handle tear of the medial meniscus.  

VA records show service connection was established for 
lumbosacral strain in a December 1975 rating decision.  VA 
examination in April 1993 noted the veteran's symptoms 
included left leg pain and numbness.  

VA examination in October 1999 produced a diagnosis of right 
knee residuals of a torn medial meniscus.  The examiner, Dr. 
O.V., stated the veteran's present right knee pain was 
etiologically related to his 1994 injury and that that injury 
was causally related to his service-connected lumbosacral 
strain and degenerative joint disease of the spine.  No 
rationale was provided for this opinion.  In a January 2000 
addendum, Dr. W.T., noted clarification had been sought for 
the opinions provided in the October 1999 examination.  It 
was the opinion of Dr. W.T. that the veteran's right knee 
injury was not related to his sacroiliac strain.  

In correspondence dated in April 2000 the veteran's 
representative asserted, in essence, that it was inherently 
unfair for the opinion of Dr. W.T. to have been used to 
refute the favorable opinion of Dr. O.V. because he was not 
involved in the October 1999 examination.  

The veteran was examined again by VA in November 2001, when 
he stated he injured his right knee in 1994 when he caught 
his foot on a piece of metal as he was climbing down from his 
truck.  He claimed the injury occurred because he was unable 
to pull himself up due to back pain.  It was the examiner's 
opinion that the veteran's right knee disorder was not 
related to his back disability and, in essence, that his 
claim that the injury was incurred because he could not pull 
himself up was implausible.  

Based upon the evidence of record, the Board finds service 
connection for a right knee meniscal tear, secondary to a 
service-connected disability, is not warranted.  Although the 
evidence in this case includes VA medical opinions for and 
against the veteran's claim that a causal relationship 
existed between these disorders, the Board finds the provided 
opinions are of little probative weight with respect to a 
determination as to whether or not the injury in this case 
occurred as claimed.  While the examiners were competent to 
express opinions as to whether it was likely that the 
veteran's service-connected back disability was manifested by 
symptoms such as left leg numbness or debilitating back pain, 
they were not witness to the actual injury and any opinion 
regarding what actions or sequence of events caused the 
accident is not a matter within the scope of their 
competence.  See Jones v. West, 12 Vet. App. 383 (1999).  

Competent medical evidence existed prior to the veteran's 
right knee injury demonstrating his service-connected back 
disability was manifested by severe pain and left leg 
numbness.  Thus, it would have been possible for the veteran 
to have incurred his right knee injury as described.  The 
Board finds, however, that the veteran's more recent reports 
of having injured his knee in April 1994 because of either 
leg numbness or an inability to pull himself up due to his 
back disability are less probative than his initial April 5, 
1994, description of the injury to his private physician.  In 
that report the veteran stated he slipped climbing down from 
his truck.  There was no evidence of any causal relationship 
to his back disorder at that time nor was the veteran treated 
for any exacerbation of his back disorder.  Therefore, the 
Board must conclude that the initial report to his private 
physician is persuasive as to the absence of a nexus between 
the claimed right knee disability and the service-connected 
lumbosacral strain.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.  


ORDER

Service connection for a right knee meniscal tear, as 
secondary to service-connected lumbosacral strain, is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  The VCAA provides 
that upon receipt of a complete or substantially complete 
application VA is required to notify the claimant and the 
claimant's representative, if any, of any information 
necessary to substantiate the claim and to indicate which 
information should be provided by the claimant and which 
information VA will attempt to obtain.  See 38 C.F.R 
§ 3.159(b)(1).  A review of the record in this case reveals 
the veteran has not been adequately notified of how the VCAA 
pertains to his PTSD claim.  

Although the record includes medical evidence showing a 
present diagnosis of PTSD, the veteran's reported experiences 
in Vietnam (the presumed basis for the diagnosis) have not 
been verified.  In a March 2000 declaration of all of his 
stressor events, the veteran claimed that on August 1, 1968, 
he was present when the base at Cam Rahn Bay came under enemy 
attack.  He stated that on approximately July 9, 1970, he was 
ordered to help recover a truck near Can Tho the previous 
driver of which had been killed.  He also reported that he 
experienced constant mortar attacks during service in Vietnam 
and that he survived an ambush on his truck convoy near Can 
Tho, but that he could not recall any specific dates related 
to these events.  In prior statements he also claimed that he 
was involved in the Tet Offensive and numerous combat 
operations and that he saw many dead and mutilated bodies.  
Service records show that during his service in Vietnam from 
August 1, 1969, to July 30, 1970, the veteran was principally 
assigned to Company B of the 7th Support Battalion of the 
199th Infantry Brigade.  

In correspondence dated in June 2001, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) noted extracts 
from Air Base Defense in the Republic of Vietnam 1961-73 
indicating attacks on Cam Rahn Bay were enclosed.  The Board 
notes, however, that those documents are not associated with 
the appellate record.  The USACRUR correspondence also noted 
that Morning Reports showing daily personnel actions could be 
obtained from the National Personnel Records Center (NPRC).  
Hence, further development appears possible, and is required.  
In addition, as the veteran claims he was involved in actual 
combat during service in Vietnam; the Board finds this matter 
must be specifically addressed by the RO.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  
Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of 
the DSM-IV as the governing criteria for diagnosing PTSD.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, in accordance with the guidelines 
of the United States Court of Veterans 
Appeals (Court) in Quartuccio, supra, and 
those of the Federal Circuit in PVA, 
supra..  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for PTSD 
since March 2002.  The RO should obtain 
complete copies of all records of such 
treatment (not already in the claims 
folder) from all identified sources.  

3.  The RO should associate with the 
record or obtain additional copies of the 
extracts from Air Base Defense in the 
Republic of Vietnam 1961-73 indicating 
attacks on Cam Rahn Bay on August 1, 1969 
(as identified by the June 2001 USACRUR 
correspondence). 

4.  The RO should obtain copies of the 
Morning Reports of Company B of the 7th 
Support Battalion of the 199th Infantry 
Brigade for the months of June and July 
1970.

5.  Thereafter, the RO must make specific 
determinations, based on the complete 
record, as to whether the veteran engaged 
in combat with the enemy or was exposed 
to a claimed stressor or stressors in 
service, and if so, to identify the 
nature of the specific stressor or 
stressors.  The RO must specify for the 
record which, if any, of the claimed 
stressor or stressors are verified.  In 
reaching these determinations, the RO 
should address any credibility questions 
raised by the record. 

6.  The veteran should then be scheduled 
for a VA psychiatric examination for an 
opinion as to whether it is as likely as 
not that he has PTSD (under DSM-IV 
criteria) related to a verified event(s) 
in service (as determined by the RO).  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should provide a complete 
rationale for any opinion given and 
reconcile the opinion with the other 
medical evidence of record.

7.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  The RO must consider all 
applicable laws and regulations 
(including revisions to 38 C.F.R. 
§ 3.304(f)).  If service connection for 
PTSD remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA in keeping with the holding of the Court 
in Quartuccio, supra and the Federal Circuit in DAV and PVA, 
supra.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



